Cite as 2022 Ark. 171
                   SUPREME COURT OF ARKANSAS
                                               Opinion Delivered: September   29, 2022

 IN RE ARKANSAS SUPREME COURT
 COMMITTEE ON MODEL JURY
 INSTRUCTIONS - CIVIL




                                        PER CURIAM

       Casey Castleberry, Esq., of Batesville; Joseph Falasco, Esq., of Little Rock; Angilynn

Taylor, Esq., of Hope; and Robert F. Thompson III, Esq., of Paragould are reappointed to

the Arkansas Supreme Court Committee on Model Jury Instructions - Civil for three-year

terms to expire on September 30, 2025. The Court extends its appreciation to these

members for their continued service.

       Maureen Hazinski Harrod, Esq., of Heber Springs, is appointed to the committee for

a three-year term to expire September 30, 2025. We thank Ms. Harrod for her willingness

to accept appointment to this important committee.

       The Court extends its gratitude to Jackie Harris, Esq., of Pine Bluff, whose term has

expired, for his service to this committee.